 



EXHIBIT 10.12
TROY HILL BANCORP, INC.
AMENDED AND RESTATED RECOGNITION AND RETENTION
PLAN FOR OFFICERS AND TRUST AGREEMENT
ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST
     1.01 ESB Financial Corporation (the “Corporation”) hereby amends and
restates the Troy Hill Bancorp, Inc. Recognition and Retention Plan for Officers
(the “Plan”) and Trust (the “Trust”) upon the terms and conditions hereinafter
stated in this amended and restated Recognition and Retention Plan for Officers
and Trust Agreement (the “Agreement”), with this amendment and restatement
effective as of November 21, 2006.
     1.02 The Trustees hereby accept this Trust and agree to hold the Trust
assets existing on the date of this Agreement and all additions and accretions
thereto upon the terms and conditions hereinafter stated.
ARTICLE II
PURPOSE OF THE PLAN
     2.01 The purpose of the Plan is to retain personnel of experience and
ability in key positions by providing such key employees of the Corporation, as
successor to Troy Hill Bancorp, Inc., with a proprietary interest in the
Corporation as compensation for their contributions to the Corporation, the
Bank, and other Subsidiaries and as an incentive to make such contributions in
the future.
ARTICLE III
DEFINITIONS
     The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below. Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.
     3.01 “Bank” means ESB Bank, as the successor to Troy Hill Federal Bank.
     3.02 “Beneficiary” means the person or persons designated by a Recipient to
receive any benefits payable under the Plan in the event of such Recipient’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, his estate.
     3.03 “Board” means the Board of Directors of the Corporation.

 



--------------------------------------------------------------------------------



 



     3.04 “Code” means the Internal Revenue Code of 1986, as amended.
     3.05 “Committee” means the committee appointed by the Board pursuant to
Article IV hereof.
     3.06 “Common Stock” means shares of the common stock, $.01 par value per
share, of the Corporation.
     3.07 “Disability” means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).
     3.08 “Effective Date” means the hour and day upon which Common Stock was
initially sold by Troy Hill Bancorp, Inc. in the Officering. The amendment and
restatement of this Plan shall be effective as of November 21, 2006.
     3.09 “Employee” means any person who is employed by the Corporation, the
Bank, or any Subsidiary, including officers or other employees who may be
directors of the Corporation.
     3.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     3.11 “Offering” means the offering of Common Stock to the public pursuant
to the Plan of Conversion of Troy Hill Federal Savings and Loan Association.
     3.12 “Plan Shares” or “Shares” means shares of Common Stock held in the
Trust which may be distributed to a Recipient pursuant to the Plan.
     3.13 “Plan Share Award” or “Award” means a right granted under this Plan to
receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII.
     3.14 “Recipient” means an Employee who receives a Plan Share Award under
the Plan.
     3.15 “Retirement” means the later of (a) the attainment of age sixty-five
(65) or such earlier age as may be specified in a Recipient’s Plan Share Award,
and (b) the one-year anniversary of the grant of a Plan Share Award.

2



--------------------------------------------------------------------------------



 



     3.16 “Subsidiary” means the Bank and any other subsidiaries of the
Corporation or the Bank which, with the consent of the Board, agree to
participate in this Plan.
     3.17 “Trustee” or “Trustees” means those person or persons (which may be
members of the Committee) or firm or entity, nominated by the Committee and
approved by the Board pursuant to Sections 4.01 and 4.02 to hold legal title to
the Plan assets for the purposes set forth herein.
ARTICLE IV
ADMINISTRATION OF THE PLAN
     4.01 Role of the Committee. The Plan shall be administered and interpreted
by the Committee, which shall consist of two or more members of the Board, none
of whom shall be an officer or employee of the Corporation and each of whom
shall be a “disinterested person” within the meaning of Rule 16b-3 under the
Exchange Act. The Committee shall have all of the powers allocated to it in this
and other sections of the Plan. The interpretation and construction by the
Committee of any provisions of the Plan or of any Plan Share Award granted
hereunder shall be final and binding. The Committee shall act by vote or written
consent of a majority of its members. Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs. The Committee
shall report its actions and decisions with respect to the Plan to the Board at
appropriate times, but in no event less than one time per calendar year. The
Committee shall recommend to the Board one or more persons (which may be from
among its members), or a firm or other entity, to act as Trustees in accordance
with the provisions of this Plan and Trust and the terms of Article VIII hereof.
     4.02 Role of the Board. The members of the Committee and the Trustee or
Trustees shall be appointed or approved by, and will serve at the pleasure of,
the Board. The Board may in its discretion from time to time remove members
from, or add members to, the Committee, and may remove, replace or add Trustees,
provided that any directors who are selected as members of the Committee shall
not be officers or employees of the Corporation and shall be “disinterested
persons” within the meaning of Rule 16b-3 promulgated under the Exchange Act.
     4.03 Limitation on Liability. No member of the Board or the Committee shall
be liable for any determination made in good faith with respect to the Plan or
any Plan Shares or Plan Share Awards granted under the Plan. If a member of the
Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and any Subsidiaries and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.

3



--------------------------------------------------------------------------------



 



          4.04 Compliance with Laws and Regulations. All awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
stockholders as may be required.
          4.05 No Deferral of Compensation Under Section 409A of the Code. All
Plan Share Awards granted under the Plan are designed to not constitute a
deferral of compensation for purposes of Section 409A of the Code, in reliance
upon the short-term deferral exception in the proposed regulations. No Recipient
shall be permitted to defer the recognition of income beyond the date a Plan
Share Award shall be deemed earned pursuant to Article VII of this Plan.
ARTICLE V
CONTRIBUTIONS
          5.01 Amount and Timing of Contributions. The Board shall determine the
amount (or the method of computing the amount) and timing of any contributions
by the Corporation and any Subsidiaries to the Trust established under this
Plan. Such amounts may be paid in cash or in shares of Common Stock and shall be
paid to the Trust at the designated time of contribution. No contributions by
Employees shall be permitted.
          5.02 Investment of Trust Assets; Number of Plan Shares. Subject to
Section 8.02 hereof, the Trustees shall invest all of the Trust’s assets
primarily in Common Stock. The aggregate number of Plan Shares initially
available for distribution pursuant to this Plan shall be equal to three percent
(3.0%) of the shares of Common Stock which are issued by the Corporation in the
Offering (rounded down to the nearest whole number), which shares shall be
purchased by the Trust in such Offering with funds contributed by the
Corporation. Subsequent to consummation of the Offering, the Trust may purchase
(from the Corporation and/or stockholders thereof) additional shares of Common
Stock for distribution pursuant to this Plan.
ARTICLE VI
ELIGIBILITY; ALLOCATIONS
          6.01 Eligibility. Plan Share Awards may be made to such Employees as
may be selected by the Committee. In selecting those Employees to whom Plan
Share Awards may be granted and the number of Shares covered by such Awards, the
Committee shall consider the position and responsibilities of the eligible
Employees, the value of their services to the Corporation and any Subsidiaries,
and any other factors the Committee may deem relevant. The Committee may but
shall not be required to request the written recommendation of the Chief
Executive Officer of the Corporation other than with respect to Plan Share
Awards to be granted to him.

4



--------------------------------------------------------------------------------



 



          6.02 Form of Allocation. As promptly as practicable after a
determination is made pursuant to Section 6.01 that a Plan Share Award is to be
issued, the Committee shall notify the Recipient in writing of the grant of the
Award, the number of Plan Shares covered by the Award, and the terms upon which
the Plan Shares subject to the Award shall be distributed to the Employee. Such
terms shall be reflected in a written agreement with the Employee. The date on
which the Committee so notifies the Recipient shall be considered the date of
grant of the Plan Share Award. The Committee shall maintain records as to all
grants of Plan Share Awards under the Plan.
          6.03 Allocations Not Required to any Specific Employee.
Notwithstanding anything to the contrary in Section 6.01 hereof, no Employee
shall have any right or entitlement to receive a Plan Share Award hereunder,
such Awards being at the total discretion of the Committee.
ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
     7.01 Earning Plan Shares; Forfeitures.
               (a) General Rules. Unless the Committee shall specifically state
to the contrary at the time a Plan Share Award is granted, and subject to the
terms hereof, Plan Shares subject to an Award shall be earned by a Recipient at
the rate of twenty percent (20%) of the aggregate number of Shares covered by
the Award as of each annual anniversary of the date of grant of the Award. If
the employment of a Recipient is terminated prior to the fifth (5th) annual
anniversary of the date of grant of a Plan Share Award for any reason (except as
specifically provided in subsections (b), (c) and (d) below), the Recipient
shall forfeit the right to any Shares subject to the Award which have not
theretofore been earned. No fractional shares shall be distributed pursuant to
this Plan.
               (b) Exception for Terminations Due to Death or Disability.
Notwithstanding the general rule contained in Section 7.01(a), all Plan Shares
subject to a Plan Share Award held by a Recipient whose employment with the
Corporation or any Subsidiary terminates due to death or Disability shall be
deemed earned as of the Recipient’s last day of employment with the Corporation
or any Subsidiary and shall be distributed as soon as practicable thereafter;
provided, however, that no Awards shall be distributed prior to six months from
the date of grant of the Plan Share Award.
               (c) Exception for Change in Control and Retirement.
Notwithstanding the general rule contained in Section 7.01(a), all Plan Shares
subject to a Plan Share Award held by a Recipient shall be deemed to be earned
in the event of a “change in control” or the date the Recipient becomes eligible
for Retirement. A “change in control” shall mean a change in the ownership of
the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

5



--------------------------------------------------------------------------------



 



          (d) Revocation for Misconduct. Notwithstanding anything hereinafter to
the contrary, the Board may by resolution immediately revoke, rescind and
terminate any Plan Share Award, or portion thereof, previously awarded under
this Plan, to the extent Plan Shares have not been distributed hereunder to the
Recipient, whether or not yet earned, in the case of an Employee who is
discharged from the employ of the Corporation or any Subsidiary for cause (as
hereinafter defined). Termination of employment shall be deemed to be for cause
if the Employee has been convicted of a felony by a court of competent
jurisdiction or has been adjudged by a court of competent jurisdiction to be
liable for gross negligence or misconduct in the performance of his duties to
the Corporation or any Subsidiary.
     7.02 Distribution of Dividends. Any cash dividends declared in respect of
each Plan Share held by the Trust will be paid by the Trust, as soon as
practicable after the Trust’s receipt thereof, to the Recipient on whose behalf
such Plan Share is then held by the Trust.
     7.03 Distribution of Plan Shares.
          (a) Timing of Distributions: General Rule. Plan Shares shall be
distributed to the Recipient or his Beneficiary, as the case may be, as soon as
practicable after they have been earned; provided, however, that no Plan Shares
shall be distributed to the Recipient or Beneficiary pursuant to a Plan Share
Award within six months from the date on which that Plan Share Award was granted
to such person; provided further, however, in the case of a Plan Share Award
granted prior to the date this Plan is approved by stockholders of the
Corporation if presented to stockholders in accordance with Section 4.04 hereof,
no Plan Shares shall be distributed to a Recipient or Beneficiary pursuant to
such Plan Share Award within six months from the date on which such shareholder
approval of the Plan was obtained.
          (b) Form of Distributions. All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common Stock.
One share of Common Stock shall be given for each Plan Share earned and
distributable. Payments representing cash dividends shall be made in cash.
          (c) Withholding. The Trustees may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustees may require the Recipient or Beneficiary to pay to
the Trustees the amount required to be withheld as a condition of delivering the
Plan Shares. The Trustees shall pay over to the Corporation or any Subsidiary
which employs or employed such Recipient any such amount withheld from or paid
by the Recipient or Beneficiary.
          (d) Restrictions on Selling of Plan Shares. Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan. Following
distribution, the Committee may require the Recipient or his Beneficiary, as the
case may be, to agree not to sell or otherwise dispose of his distributed Plan
Shares except in accordance with all then applicable Federal and state
securities laws, and the Committee may cause a legend to be placed on the stock
certificate(s) representing the distributed Plan Shares in order to restrict the
transfer of the distributed Plan Shares for such

6



--------------------------------------------------------------------------------



 



period of time or under such circumstances as the Committee, upon the advice of
counsel, may deem appropriate.
     7.04 Voting of Plan Shares. After a Plan Share Award has been made, the
Recipient shall be entitled to direct the Trustees as to the voting of the Plan
Shares which are covered by the Plan Share Award and which have not yet been
earned and distributed to him pursuant to Section 7.03, subject to rules and
procedures adopted by the Committee for this purpose. Provided that the
Recipient informs the Trustees how the Recipient voted Plan Shares which have
been earned and distributed for and against proposals to stockholders, the
Trustees shall vote all Plan Shares which have not yet been earned and
distributed pursuant to Section 7.03 in the same proportion for and against
proposals to stockholders as the Recipient actually votes Plan Shares which have
been earned and distributed pursuant to Section 7.03. If the Recipient does not
provide the Trustees with such information, Plan Shares which have not yet been
earned and distributed pursuant to Section 7.03 shall not be voted by the
Trustees. In the event a tender offer is made for Plan Shares, the Trustees
shall tender Plan Shares held by it which have not yet been earned and
distributed in the same proportion in which the Recipient actually tenders Plan
Shares which have been earned and distributed.
ARTICLE VIII
TRUST
     8.01 Trust. The Trustees shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of the Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to the Plan.
     8.02 Management of Trust. It is the intent of this Plan and Trust that the
Trustee shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustees shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except (i) to the extent that the Trustees determine that the
holding of monies in cash or cash equivalents is necessary to meet the
obligations of the Trust and (ii) contributions to the Trust by the Corporation
prior to the Offering may be temporarily invested in such interest-bearing
account or accounts as the Trustees shall determine to be appropriate. In
performing their duties, the Trustees shall have the power to do all things and
execute such instruments as may be deemed necessary or proper, including the
following powers:
          (a) To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries. The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustees are authorized to purchase Common Stock from the Corporation or
from any other source, and such Common Stock so purchased may be outstanding,
newly issued, or treasury shares.
          (b) To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States

7



--------------------------------------------------------------------------------



 



Government or its agencies or such other investments as shall be considered the
equivalent of cash.
          (c) To sell, exchange or otherwise dispose of any property at any time
held or acquired by the Trust.
          (d) To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).
          (e) To hold cash without interest in such amounts as may in the
opinion of the Trustees be reasonable for the proper operation of the Plan and
Trust.
          (f) To employ brokers, agents, custodians, consultants and
accountants.
          (g) To hire counsel to render advice with respect to their rights,
duties and obligations hereunder, and such other legal services or
representation as they may deem desirable.
          (h) To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.
     Notwithstanding anything herein contained to the contrary, the Trustees
shall not be required to make any inventory, appraisal or settlement or report
to any court, or to secure any order of court for the exercise of any power
herein contained, or give bond.
     8.03 Records and Accounts. The Trustees shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Committee.
     8.04 Expenses. All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation.
     8.05 Indemnification. Subject to the requirements of applicable laws and
regulations, the Corporation shall indemnify, defend and hold the Trustees
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustees’ powers and the discharge of their duties
hereunder, unless the same shall be due to their gross negligence or willful
misconduct.
ARTICLE IX
MISCELLANEOUS
     9.01 Adjustments for Capital Changes. The aggregate number of Plan Shares
available for distribution pursuant to the Plan Share Awards and the number of
Shares to which

8



--------------------------------------------------------------------------------



 



any Plan Share Award relates shall be proportionately adjusted for any increase
or decrease in the total number of outstanding shares of Common Stock issued
subsequent to the effective date of the Plan resulting from any split,
subdivision or consolidation of shares or other capital adjustment, or other
increase or decrease in such shares effected without receipt or payment of
consideration by the Corporation.
     9.02 Amendment and Termination of Plan. The Board may, by resolution, at
any time amend or terminate the Plan, subject to any required stockholder
approval or any stockholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements. The Board may not, without the
consent of the Recipient, alter or impair his Plan Share Award except as
specifically authorized herein. Notwithstanding anything contained in this Plan
to the contrary, the provisions of Articles VI and VII of this Plan shall not be
amended more than once every six months, other than to comport with changes in
the Code, the Employee Retirement Income Security Act of 1974, as amended, or
the rules and regulations promulgated under such statutes.
     9.03 Nontransferable. Plan Share Awards and rights to Plan Shares shall not
be transferable by a Recipient, and during the lifetime of the Recipient, Plan
Shares may only be earned by and paid to a Recipient who was notified in writing
of an Award by the Committee pursuant to Section 6.02. No Recipient or
Beneficiary shall have any right in or claim to any assets of the Plan or Trust,
nor shall the Corporation or any Subsidiary be subject to any claim for benefits
hereunder.
     9.04 Employment Rights. Neither the Plan nor any grant of a Plan Share
Award or Plan Shares hereunder nor any action taken by the Trustees, the
Committee or the Board in connection with the Plan shall create any right on the
part of any Employee to continue in the employ of the Corporation or any
Subsidiary.
     9.05 Voting and Dividend Rights. No Recipient shall have any voting or
dividend rights or other rights of a stockholder in respect of any Plan Shares
covered by a Plan Share Award, except as expressly provided in Sections 7.02 and
7.04 above, prior to the time said Plan Shares are actually earned and
distributed to him.
     9.06 Governing Law. The Plan and Trust shall be governed by the laws of the
Commonwealth of Pennsylvania.
     9.07 Effective Date. This Plan as originally adopted was effective as of
the Effective Date, and Awards may be granted hereunder as of or after the
Effective Date and as long as the Plan remains in effect. The amendment and
restatement of this Plan shall be effective as of November 21, 2006.
     9.08 Term of Plan. This Plan shall remain in effect until the earlier of
(1) ten (10) years from the Effective Date, (2) termination by the Board, or
(3) the distribution to Recipients and Beneficiaries of all assets of the Trust.

9



--------------------------------------------------------------------------------



 



     9.09 Tax Status of Trust. It is intended that the trust established hereby
be treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized officers and the corporate seal to be affixed
and duly attested, and the Trustees of the Trust have duly and validly executed
this Agreement, all on this 21st day of November 2006.

                  ESB FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Charlotte A. Zuschlag    
 
           
 
      Charlotte A. Zuschlag    
 
      President and Chief Executive Officer    
 
           
ATTEST:
           
 
           
/s/ Frank D. Martz
           
 
Frank D. Martz
           
Group Senior Vice President of Operations and Secretary
           
 
                TRUSTEES:    
 
                /s/ William B. Salsgiver              
 
                /s/ Lloyd L. Kildoo              
 
                /s/ Mario J. Manna              

11